DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to whether the claimed “computer readable code visible only in an infrared light spectrum, computer readable code visible only in an ultraviolet light spectrum, or combinations thereof” is part of the claimed “wherein said optical code is a computer readable code selected from: a barcode, QR code, visible code; computer readable code visible only in an infrared light spectrum, computer readable code visible only in an ultraviolet light spectrum, or combinations thereof”.  For the purposes of examining the instant application, the examiner interprets the later claimed “computer readable code visible only in an infrared light spectrum, computer readable code visible only in an ultraviolet light spectrum, or combinations thereof” as being part of the claimed “selected from” in the broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snider (U.S. PGPUB 2015/0161589).
8.	Regarding claim 1, Snider teaches a system comprising:
A)  a handheld computer device constructed and arranged to transmit and receive information wirelessly over the Internet and further constructed with a configuration for reading an optical code (Paragraphs 25-26, 29, and 34, Figures 1 and 4); 
B)  a mobile computing application operatively associated with said handheld computer device (Paragraph 29); 
C)  a pre-printed optical code on a computer readable surface (Paragraph 32); 
D)  information captured by said handheld computer device and associated with said pre-printed optical code (Paragraphs 39-42); 
E)  a cloud-based information storage system constructed to receive said information captured by said handheld computer device and to transmit said information captured by said handheld computer device in response to a query utilizing said information associated with said pre-printed optical code (Paragraphs 23, 31, and 42).
	The examiner notes that Snider teaches “a handheld computer device constructed and arranged to transmit and receive information wirelessly over the Internet and further constructed with a configuration for reading an optical code” as “Computer environment 100 includes a mobile computing device 101 which may typically be a smart phone having a camera with which a code can be scanned. Mobile computing device 101 is interconnected via network 103 with various server systems 102a-102n. Server systems 102a-102n can represent the systems where a user's and a service individual's account information is stored as well as possibly other systems that are employed to perform a transfer of funds between accounts” (Paragraph 25), “Network 103 typically will be the internet although other networks can also be employed. For example, in a typical implementation, mobile computing device 101 will communicate with one or more of server systems 102a-102n using a Wi-Fi or cellular (e.g. 4G) connection. Also, although this specification will primarily refer to using a smart phone to tip an individual, any mobile computing device capable of performing the described functionality could also be used (e.g. a tablet)” (Paragraph 26), “QR code 201 is uniquely associated with individual 200. More specifically, QR code 201 can uniquely identify a bank account of individual 200. In this manner, by scanning QR code 201, an application executing on smart phone 101 can retrieve the necessary information for transferring a tip from a user's account to the individual's bank account” (Paragraph 29), and “FIG. 4 illustrates an example of a user interface 400 that can be displayed on a smart phone to allow the user to specify an amount to tip. User interface 400 can be displayed before or after the user has scanned a QR code. As shown, user interface 400 provides various different amounts that can be selected for the tip including an option to manually enter an amount” (Paragraph 34).  The examiner further notes that mobile device 101 (i.e. the claimed handheld device) wirelessly transmits and receives data regarding scanned QR codes over the Internet.  The examiner further notes that Snider teaches “a mobile computing application operatively associated with said handheld computer device” as “QR code 201 is uniquely associated with individual 200. More specifically, QR code 201 can uniquely identify a bank account of individual 200. In this manner, by scanning QR code 201, an application executing on smart phone 101 can retrieve the necessary information for transferring a tip from a user's account to the individual's bank account” (Paragraph 29).  The examiner further notes that the executing application teaches the claimed mobile computing application.  The examiner further notes that Snider teaches “a pre-printed optical code on a computer readable surface” as “The associated QR code can then be provided to the individual. For example, the QR code can be displayed to allow the individual to print it. In some embodiments, the QR code can be printed as a sticker that can be adhered to an individual's name badge or other worn item. In this way, the QR code will be visible to users whom the individual assists thereby informing the users that the individual accepts tips electronically” (Paragraph 32).  The examiner further notes that a printed QR code on a sticker teaches the claimed pre-printed optical code.  The examiner further notes that Snider teaches “information captured by said handheld computer device and associated with said pre-printed optical code” as “user computing system 601 can be a smart phone having a custom app or a web browser that receives an individual's account information or a desktop, laptop, tablet, or other computer that employs a browser or other application for receiving the account information. Smart phone 603 can be the same as smart phone 101 described above. In some cases, the same mobile application can be used on user computing system 601 to receive account information and on smart phone 603 to scan a QR code” (Paragraph 39), “an individual desiring to receive a code inputs his account information. Account information can include a bank account number and a routing number as well as any other information necessary to transfer funds to the individual's account. Additional information can also be input such as the individual's name, work location, work title (e.g. valet, concierge, etc.), picture, etc. Such information can be useful for providing an interface such as user interface 500 when a QR code is scanned” (Paragraph 40), “Once the account information is input to user computing system 601, in step 2, the account information can be sent to server system 602. In step 3, a code can be generated/associated with the account information. Step 3 can also include generating the displayable version of the code. For example, if the code is a QR code, the identifier (i.e. the actual character value of the QR code) can be stored in a database with a mapping to the account information, and the displayable QR code can be generated. Then, at step 4, the displayable code is transmitted back to user computing system 601” (Paragraph 41), and “Once the individual receives the displayable code, it can be displayed (e.g. electronically or by printing the code) where users can view and scan it to provide a tip. Accordingly, at step 5, a user scans the code using a smart phone 603 and inputs a tip amount. In step 6, the scanned code (or more particularly the identifier obtained from processing the scanned displayable code) as well as the tip amount are transmitted to server system 602. In some embodiments, the scanned code can be sent to server system 602 first to allow some information about the individual to be obtained for display to the user on smart phone 603. Then, the tip amount can be transmitted to server system 602” (Paragraph 42).  The examiner further notes that mobile device 603 (which can be the same as smart phone 101) “captures” data input by a user (including account information, name, occupation, picture, etc.) that is associated with a QR code that is printed.  The examiner further notes that Snider teaches “a cloud-based information storage system constructed to receive said information captured by said handheld computer device and to transmit said information captured by said handheld computer device in response to a query utilizing said information associated with said pre-printed optical code” as “The invention may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks. In a distributed system environment, program modules may be located in both local and remote memory storage devices. An example of a distributed system environment is a cloud of networked servers or server resources. Accordingly, the present invention can be hosted in a cloud environment” (Paragraph 23), “FIG. 3 illustrates an example data structure 300 that stores associations between QR codes and individuals. As shown, each QR code represents a unique identifier. When the QR code is scanned, the unique identifier for the QR code can be determined and used to query data structure 300 to obtain the account information associated with the QR code. Once obtained, the account information can be used to transfer a tip from the user's account to the account associated with the scanned QR code” (Paragraph 31), and “Once the individual receives the displayable code, it can be displayed (e.g. electronically or by printing the code) where users can view and scan it to provide a tip. Accordingly, at step 5, a user scans the code using a smart phone 603 and inputs a tip amount. In step 6, the scanned code (or more particularly the identifier obtained from processing the scanned displayable code) as well as the tip amount are transmitted to server system 602. In some embodiments, the scanned code can be sent to server system 602 first to allow some information about the individual to be obtained for display to the user on smart phone 603. Then, the tip amount can be transmitted to server system 602” (Paragraph 42).  The examiner further notes that the system of Snider can clearly be cloud-based (See “the present invention can be hosted in a cloud environment”).  Moreover, the inputted information (i.e. captured information) from a servicing user is transmitted to a tipping user after that tipping user scans a printed QR code to initiate a query.

	Regarding claim 2, Snider further teaches a system comprising:
A)  wherein said handheld computing device is a cell phone, smart phone, or tablet computer (Paragraph 25).
	The examiner notes that Snider teaches “wherein said handheld computing device is a cell phone, smart phone, or tablet computer” as “Computer environment 100 includes a mobile computing device 101 which may typically be a smart phone having a camera with which a code can be scanned. Mobile computing device 101 is interconnected via network 103 with various server systems 102a-102n. Server systems 102a-102n can represent the systems where a user's and a service individual's account information is stored as well as possibly other systems that are employed to perform a transfer of funds between accounts” (Paragraph 25).  The examiner further notes that mobile device 101 (which can be a smart phone) teaches the claimed smart phone.  

	Regarding claim 3, Snider further teaches a system comprising:
A)  wherein said pre-printed optical code is provided as one or more stickers each with a pre-printed optical code wherein each sticker has a first side printed with said optical code and an opposite side having adhesive disposed thereon (Paragraph 32).
	The examiner notes that Snider teaches “wherein said pre-printed optical code is provided as one or more stickers each with a pre-printed optical code wherein each sticker has a first side printed with said optical code and an opposite side having adhesive disposed thereon” as “The associated QR code can then be provided to the individual. For example, the QR code can be displayed to allow the individual to print it. In some embodiments, the QR code can be printed as a sticker that can be adhered to an individual's name badge or other worn item. In this way, the QR code will be visible to users whom the individual assists thereby informing the users that the individual accepts tips electronically” (Paragraph 32).  The examiner further notes that a printed QR code on a sticker (that has an adhesive) teaches the claimed one or more stickers.

	Regarding claim 4, Snider further teaches a system comprising:
A)  wherein said information captured by said handheld computer device is audio, video, text, web links, or combinations thereof (Paragraphs 39-42).
	The examiner notes that Snider teaches “wherein said information captured by said handheld computer device is audio, video, text, web links, or combinations thereof” as “user computing system 601 can be a smart phone having a custom app or a web browser that receives an individual's account information or a desktop, laptop, tablet, or other computer that employs a browser or other application for receiving the account information. Smart phone 603 can be the same as smart phone 101 described above. In some cases, the same mobile application can be used on user computing system 601 to receive account information and on smart phone 603 to scan a QR code” (Paragraph 39), “an individual desiring to receive a code inputs his account information. Account information can include a bank account number and a routing number as well as any other information necessary to transfer funds to the individual's account. Additional information can also be input such as the individual's name, work location, work title (e.g. valet, concierge, etc.), picture, etc. Such information can be useful for providing an interface such as user interface 500 when a QR code is scanned” (Paragraph 40), “Once the account information is input to user computing system 601, in step 2, the account information can be sent to server system 602. In step 3, a code can be generated/associated with the account information. Step 3 can also include generating the displayable version of the code. For example, if the code is a QR code, the identifier (i.e. the actual character value of the QR code) can be stored in a database with a mapping to the account information, and the displayable QR code can be generated. Then, at step 4, the displayable code is transmitted back to user computing system 601” (Paragraph 41), and “Once the individual receives the displayable code, it can be displayed (e.g. electronically or by printing the code) where users can view and scan it to provide a tip. Accordingly, at step 5, a user scans the code using a smart phone 603 and inputs a tip amount. In step 6, the scanned code (or more particularly the identifier obtained from processing the scanned displayable code) as well as the tip amount are transmitted to server system 602. In some embodiments, the scanned code can be sent to server system 602 first to allow some information about the individual to be obtained for display to the user on smart phone 603. Then, the tip amount can be transmitted to server system 602” (Paragraph 42).  The examiner further notes that mobile device 603 (which can be the same as smart phone 101) “captures” data input by a user (including account information, name, occupation, picture, etc.).  Such captured data teaches the claimed text.

	Regarding claim 5, Snider further teaches a system comprising:
A)  wherein said optical code is a computer readable code selected from: a barcode, QR code, visible code; computer readable code visible only in an infrared light spectrum, computer readable code visible only in an ultraviolet light spectrum, or combinations thereof (Paragraph 32).
	The examiner notes that Snider teaches “wherein said optical code is a computer readable code selected from: a barcode, QR code, visible code; computer readable code visible only in an infrared light spectrum, computer readable code visible only in an ultraviolet light spectrum, or combinations thereof” as “The associated QR code can then be provided to the individual. For example, the QR code can be displayed to allow the individual to print it. In some embodiments, the QR code can be printed as a sticker that can be adhered to an individual's name badge or other worn item. In this way, the QR code will be visible to users whom the individual assists thereby informing the users that the individual accepts tips electronically” (Paragraph 32).  The examiner further notes that as explained in the 112 rejection, the aforementioned limitation is interpreted in the broadest reasonable interpretation as simply the computer readable code being selected from amongst one of the six listed items.  Thus, the QR code in Snider teaches the claimed QR code. 

Regarding claim 6, Snider teaches a system comprising:
A)  a handheld computer device constructed and arranged to transmit and receive information wirelessly over the Internet and further constructed with a configuration for reading a QR code (Paragraphs 25-26, 29, and 34, Figures 1 and 4); 
B)  a mobile computing application operatively associated with said handheld computer device (Paragraph 29); 
C)  a pre-printed QR code on a computer readable surface (Paragraph 32); 
D)  information captured by said handheld computer device and associated with said pre-printed QR code (Paragraphs 39-42); 
E)  a cloud-based information storage system constructed to receive said information captured by said handheld computer device and to transmit said information captured by said handheld computer device in response to a query utilizing said information associated with said pre-printed QR code (Paragraphs 23, 31, and 42).
	The examiner notes that Snider teaches “a handheld computer device constructed and arranged to transmit and receive information wirelessly over the Internet and further constructed with a configuration for reading a QR code” as “Computer environment 100 includes a mobile computing device 101 which may typically be a smart phone having a camera with which a code can be scanned. Mobile computing device 101 is interconnected via network 103 with various server systems 102a-102n. Server systems 102a-102n can represent the systems where a user's and a service individual's account information is stored as well as possibly other systems that are employed to perform a transfer of funds between accounts” (Paragraph 25), “Network 103 typically will be the internet although other networks can also be employed. For example, in a typical implementation, mobile computing device 101 will communicate with one or more of server systems 102a-102n using a Wi-Fi or cellular (e.g. 4G) connection. Also, although this specification will primarily refer to using a smart phone to tip an individual, any mobile computing device capable of performing the described functionality could also be used (e.g. a tablet)” (Paragraph 26), “QR code 201 is uniquely associated with individual 200. More specifically, QR code 201 can uniquely identify a bank account of individual 200. In this manner, by scanning QR code 201, an application executing on smart phone 101 can retrieve the necessary information for transferring a tip from a user's account to the individual's bank account” (Paragraph 29), and “FIG. 4 illustrates an example of a user interface 400 that can be displayed on a smart phone to allow the user to specify an amount to tip. User interface 400 can be displayed before or after the user has scanned a QR code. As shown, user interface 400 provides various different amounts that can be selected for the tip including an option to manually enter an amount” (Paragraph 34).  The examiner further notes that mobile device 101 (i.e. the claimed handheld device) wirelessly transmits and receives data regarding scanned QR codes over the Internet.  The examiner further notes that Snider teaches “a mobile computing application operatively associated with said handheld computer device” as “QR code 201 is uniquely associated with individual 200. More specifically, QR code 201 can uniquely identify a bank account of individual 200. In this manner, by scanning QR code 201, an application executing on smart phone 101 can retrieve the necessary information for transferring a tip from a user's account to the individual's bank account” (Paragraph 29).  The examiner further notes that the executing application teaches the claimed mobile computing application.  The examiner further notes that Snider teaches “a pre-printed QR code on a computer readable surface” as “The associated QR code can then be provided to the individual. For example, the QR code can be displayed to allow the individual to print it. In some embodiments, the QR code can be printed as a sticker that can be adhered to an individual's name badge or other worn item. In this way, the QR code will be visible to users whom the individual assists thereby informing the users that the individual accepts tips electronically” (Paragraph 32).  The examiner further notes that a printed QR code on a sticker teaches the claimed pre-printed QR code.  The examiner further notes that Snider teaches “information captured by said handheld computer device and associated with said pre-printed QR code” as “user computing system 601 can be a smart phone having a custom app or a web browser that receives an individual's account information or a desktop, laptop, tablet, or other computer that employs a browser or other application for receiving the account information. Smart phone 603 can be the same as smart phone 101 described above. In some cases, the same mobile application can be used on user computing system 601 to receive account information and on smart phone 603 to scan a QR code” (Paragraph 39), “an individual desiring to receive a code inputs his account information. Account information can include a bank account number and a routing number as well as any other information necessary to transfer funds to the individual's account. Additional information can also be input such as the individual's name, work location, work title (e.g. valet, concierge, etc.), picture, etc. Such information can be useful for providing an interface such as user interface 500 when a QR code is scanned” (Paragraph 40), “Once the account information is input to user computing system 601, in step 2, the account information can be sent to server system 602. In step 3, a code can be generated/associated with the account information. Step 3 can also include generating the displayable version of the code. For example, if the code is a QR code, the identifier (i.e. the actual character value of the QR code) can be stored in a database with a mapping to the account information, and the displayable QR code can be generated. Then, at step 4, the displayable code is transmitted back to user computing system 601” (Paragraph 41), and “Once the individual receives the displayable code, it can be displayed (e.g. electronically or by printing the code) where users can view and scan it to provide a tip. Accordingly, at step 5, a user scans the code using a smart phone 603 and inputs a tip amount. In step 6, the scanned code (or more particularly the identifier obtained from processing the scanned displayable code) as well as the tip amount are transmitted to server system 602. In some embodiments, the scanned code can be sent to server system 602 first to allow some information about the individual to be obtained for display to the user on smart phone 603. Then, the tip amount can be transmitted to server system 602” (Paragraph 42).  The examiner further notes that mobile device 603 (which can be the same as smart phone 101) “captures” data input by a user (including account information, name, occupation, picture, etc.) that is associated with a QR code that is printed.  The examiner further notes that Snider teaches “a cloud-based information storage system constructed to receive said information captured by said handheld computer device and to transmit said information captured by said handheld computer device in response to a query utilizing said information associated with said pre-printed QR code” as “The invention may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks. In a distributed system environment, program modules may be located in both local and remote memory storage devices. An example of a distributed system environment is a cloud of networked servers or server resources. Accordingly, the present invention can be hosted in a cloud environment” (Paragraph 23), “FIG. 3 illustrates an example data structure 300 that stores associations between QR codes and individuals. As shown, each QR code represents a unique identifier. When the QR code is scanned, the unique identifier for the QR code can be determined and used to query data structure 300 to obtain the account information associated with the QR code. Once obtained, the account information can be used to transfer a tip from the user's account to the account associated with the scanned QR code” (Paragraph 31), and “Once the individual receives the displayable code, it can be displayed (e.g. electronically or by printing the code) where users can view and scan it to provide a tip. Accordingly, at step 5, a user scans the code using a smart phone 603 and inputs a tip amount. In step 6, the scanned code (or more particularly the identifier obtained from processing the scanned displayable code) as well as the tip amount are transmitted to server system 602. In some embodiments, the scanned code can be sent to server system 602 first to allow some information about the individual to be obtained for display to the user on smart phone 603. Then, the tip amount can be transmitted to server system 602” (Paragraph 42).  The examiner further notes that the system of Snider can clearly be cloud-based (See “the present invention can be hosted in a cloud environment”).  Moreover, the inputted information (i.e. captured information) from a servicing user is transmitted to a tipping user after that tipping user scans a printed QR code to initiate a query.

Regarding claim 7, Snider further teaches a system comprising:
A)  wherein said handheld computing device is a cell phone, smart phone, or tablet computer (Paragraph 25).
	The examiner notes that Snider teaches “wherein said handheld computing device is a cell phone, smart phone, or tablet computer” as “Computer environment 100 includes a mobile computing device 101 which may typically be a smart phone having a camera with which a code can be scanned. Mobile computing device 101 is interconnected via network 103 with various server systems 102a-102n. Server systems 102a-102n can represent the systems where a user's and a service individual's account information is stored as well as possibly other systems that are employed to perform a transfer of funds between accounts” (Paragraph 25).  The examiner further notes that mobile device 101 (which can be a smart phone) teaches the claimed smart phone.  

	Regarding claim 8, Snider further teaches a system comprising:
A)  wherein said pre-printed QR code is provided as one or more stickers each with a pre-printed QR code wherein each sticker has a first side printed with said QR code and an opposite side having adhesive disposed thereon (Paragraph 32).
	The examiner notes that Snider teaches “wherein said pre-printed QR code is provided as one or more stickers each with a pre-printed QR code wherein each sticker has a first side printed with said QR code and an opposite side having adhesive disposed thereon” as “The associated QR code can then be provided to the individual. For example, the QR code can be displayed to allow the individual to print it. In some embodiments, the QR code can be printed as a sticker that can be adhered to an individual's name badge or other worn item. In this way, the QR code will be visible to users whom the individual assists thereby informing the users that the individual accepts tips electronically” (Paragraph 32).  The examiner further notes that a printed QR code on a sticker (that has an adhesive) teaches the claimed one or more stickers.

	Regarding claim 9, Snider further teaches a system comprising:
A)  wherein said information captured by said handheld computer device is audio, video, text, web links, or combinations thereof (Paragraphs 39-42).
	The examiner notes that Snider teaches “wherein said information captured by said handheld computer device is audio, video, text, web links, or combinations thereof” as “user computing system 601 can be a smart phone having a custom app or a web browser that receives an individual's account information or a desktop, laptop, tablet, or other computer that employs a browser or other application for receiving the account information. Smart phone 603 can be the same as smart phone 101 described above. In some cases, the same mobile application can be used on user computing system 601 to receive account information and on smart phone 603 to scan a QR code” (Paragraph 39), “an individual desiring to receive a code inputs his account information. Account information can include a bank account number and a routing number as well as any other information necessary to transfer funds to the individual's account. Additional information can also be input such as the individual's name, work location, work title (e.g. valet, concierge, etc.), picture, etc. Such information can be useful for providing an interface such as user interface 500 when a QR code is scanned” (Paragraph 40), “Once the account information is input to user computing system 601, in step 2, the account information can be sent to server system 602. In step 3, a code can be generated/associated with the account information. Step 3 can also include generating the displayable version of the code. For example, if the code is a QR code, the identifier (i.e. the actual character value of the QR code) can be stored in a database with a mapping to the account information, and the displayable QR code can be generated. Then, at step 4, the displayable code is transmitted back to user computing system 601” (Paragraph 41), and “Once the individual receives the displayable code, it can be displayed (e.g. electronically or by printing the code) where users can view and scan it to provide a tip. Accordingly, at step 5, a user scans the code using a smart phone 603 and inputs a tip amount. In step 6, the scanned code (or more particularly the identifier obtained from processing the scanned displayable code) as well as the tip amount are transmitted to server system 602. In some embodiments, the scanned code can be sent to server system 602 first to allow some information about the individual to be obtained for display to the user on smart phone 603. Then, the tip amount can be transmitted to server system 602” (Paragraph 42).  The examiner further notes that mobile device 603 (which can be the same as smart phone 101) “captures” data input by a user (including account information, name, occupation, picture, etc.).  Such captured data teaches the claimed text.

Regarding claim 10, Snider teaches a method comprising:
A)  providing a system of claim 1 (Paragraph 39, Figures 1 and 6);
B)  capturing information with said handheld computing device (Paragraphs 39-42);
C)  associating said captured information with a unique QR code utilizing said mobile computing application (Paragraphs 39-42);
D)  transmitting said associated information to a cloud-based storage device where said information is stored with said unique QR code (Paragraphs 23 and 39-42);
E)  retrieving said associated information from said cloud-based storage device by sending a query with said unique QR code to said cloud-based storage device and said retrieved information is transmitted to said handheld computer device (Paragraphs 23, 31, and 42).
	The examiner notes that Snider teaches “providing a system of claim 1” as “FIG. 1 illustrates an example computer environment 100 in which the present invention can be implemented” (Paragraph 25) and “FIG. 6 illustrates a flowchart of an example process of creating an association between a QR code and an individual's account information (steps 1-4) and then using this association to transfer a tip to the individual's account (steps 5-8)” (Paragraph 39).  The examiner further notes that Snider teaches a computer environment 100 (i.e. system).  The examiner further notes that Snider teaches “capturing information with said handheld computing device” as “user computing system 601 can be a smart phone having a custom app or a web browser that receives an individual's account information or a desktop, laptop, tablet, or other computer that employs a browser or other application for receiving the account information. Smart phone 603 can be the same as smart phone 101 described above. In some cases, the same mobile application can be used on user computing system 601 to receive account information and on smart phone 603 to scan a QR code” (Paragraph 39), “an individual desiring to receive a code inputs his account information. Account information can include a bank account number and a routing number as well as any other information necessary to transfer funds to the individual's account. Additional information can also be input such as the individual's name, work location, work title (e.g. valet, concierge, etc.), picture, etc. Such information can be useful for providing an interface such as user interface 500 when a QR code is scanned” (Paragraph 40), “Once the account information is input to user computing system 601, in step 2, the account information can be sent to server system 602. In step 3, a code can be generated/associated with the account information. Step 3 can also include generating the displayable version of the code. For example, if the code is a QR code, the identifier (i.e. the actual character value of the QR code) can be stored in a database with a mapping to the account information, and the displayable QR code can be generated. Then, at step 4, the displayable code is transmitted back to user computing system 601” (Paragraph 41), and “Once the individual receives the displayable code, it can be displayed (e.g. electronically or by printing the code) where users can view and scan it to provide a tip. Accordingly, at step 5, a user scans the code using a smart phone 603 and inputs a tip amount. In step 6, the scanned code (or more particularly the identifier obtained from processing the scanned displayable code) as well as the tip amount are transmitted to server system 602. In some embodiments, the scanned code can be sent to server system 602 first to allow some information about the individual to be obtained for display to the user on smart phone 603. Then, the tip amount can be transmitted to server system 602” (Paragraph 42).  The examiner further notes that mobile device 603 (which can be the same as smart phone 101) “captures” data input by a user (including account information, name, occupation, picture, etc.) that is associated with a QR code that is printed.  The examiner further notes that Snider teaches “associating said captured information with a unique QR code utilizing said mobile computing application” as “user computing system 601 can be a smart phone having a custom app or a web browser that receives an individual's account information or a desktop, laptop, tablet, or other computer that employs a browser or other application for receiving the account information. Smart phone 603 can be the same as smart phone 101 described above. In some cases, the same mobile application can be used on user computing system 601 to receive account information and on smart phone 603 to scan a QR code” (Paragraph 39), “an individual desiring to receive a code inputs his account information. Account information can include a bank account number and a routing number as well as any other information necessary to transfer funds to the individual's account. Additional information can also be input such as the individual's name, work location, work title (e.g. valet, concierge, etc.), picture, etc. Such information can be useful for providing an interface such as user interface 500 when a QR code is scanned” (Paragraph 40), “Once the account information is input to user computing system 601, in step 2, the account information can be sent to server system 602. In step 3, a code can be generated/associated with the account information. Step 3 can also include generating the displayable version of the code. For example, if the code is a QR code, the identifier (i.e. the actual character value of the QR code) can be stored in a database with a mapping to the account information, and the displayable QR code can be generated. Then, at step 4, the displayable code is transmitted back to user computing system 601” (Paragraph 41), and “Once the individual receives the displayable code, it can be displayed (e.g. electronically or by printing the code) where users can view and scan it to provide a tip. Accordingly, at step 5, a user scans the code using a smart phone 603 and inputs a tip amount. In step 6, the scanned code (or more particularly the identifier obtained from processing the scanned displayable code) as well as the tip amount are transmitted to server system 602. In some embodiments, the scanned code can be sent to server system 602 first to allow some information about the individual to be obtained for display to the user on smart phone 603. Then, the tip amount can be transmitted to server system 602” (Paragraph 42).  The examiner further notes that mobile device 603 (which can be the same as smart phone 101) “captures” data input by a user (including account information, name, occupation, picture, etc.) that is associated with a QR code that is printed.  The examiner further notes that Snider teaches “transmitting said associated information to a cloud-based storage device where said information is stored with said unique QR code” as “The invention may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks. In a distributed system environment, program modules may be located in both local and remote memory storage devices. An example of a distributed system environment is a cloud of networked servers or server resources. Accordingly, the present invention can be hosted in a cloud environment” (Paragraph 23), “user computing system 601 can be a smart phone having a custom app or a web browser that receives an individual's account information or a desktop, laptop, tablet, or other computer that employs a browser or other application for receiving the account information. Smart phone 603 can be the same as smart phone 101 described above. In some cases, the same mobile application can be used on user computing system 601 to receive account information and on smart phone 603 to scan a QR code” (Paragraph 39), “an individual desiring to receive a code inputs his account information. Account information can include a bank account number and a routing number as well as any other information necessary to transfer funds to the individual's account. Additional information can also be input such as the individual's name, work location, work title (e.g. valet, concierge, etc.), picture, etc. Such information can be useful for providing an interface such as user interface 500 when a QR code is scanned” (Paragraph 40), “Once the account information is input to user computing system 601, in step 2, the account information can be sent to server system 602. In step 3, a code can be generated/associated with the account information. Step 3 can also include generating the displayable version of the code. For example, if the code is a QR code, the identifier (i.e. the actual character value of the QR code) can be stored in a database with a mapping to the account information, and the displayable QR code can be generated. Then, at step 4, the displayable code is transmitted back to user computing system 601” (Paragraph 41), and “Once the individual receives the displayable code, it can be displayed (e.g. electronically or by printing the code) where users can view and scan it to provide a tip. Accordingly, at step 5, a user scans the code using a smart phone 603 and inputs a tip amount. In step 6, the scanned code (or more particularly the identifier obtained from processing the scanned displayable code) as well as the tip amount are transmitted to server system 602. In some embodiments, the scanned code can be sent to server system 602 first to allow some information about the individual to be obtained for display to the user on smart phone 603. Then, the tip amount can be transmitted to server system 602” (Paragraph 42).  The examiner further notes that mobile device 603 (which can be the same as smart phone 101) “captures” data input by a user (including account information, name, occupation, picture, etc.) that is associated with a QR code that is printed in a cloud-based system.  The examiner further notes that Snider teaches “retrieving said associated information from said cloud-based storage device by sending a query with said unique QR code to said cloud-based storage device and said retrieved information is transmitted to said handheld computer device” as “The invention may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks. In a distributed system environment, program modules may be located in both local and remote memory storage devices. An example of a distributed system environment is a cloud of networked servers or server resources. Accordingly, the present invention can be hosted in a cloud environment” (Paragraph 23), “FIG. 3 illustrates an example data structure 300 that stores associations between QR codes and individuals. As shown, each QR code represents a unique identifier. When the QR code is scanned, the unique identifier for the QR code can be determined and used to query data structure 300 to obtain the account information associated with the QR code. Once obtained, the account information can be used to transfer a tip from the user's account to the account associated with the scanned QR code” (Paragraph 31), and “Once the individual receives the displayable code, it can be displayed (e.g. electronically or by printing the code) where users can view and scan it to provide a tip. Accordingly, at step 5, a user scans the code using a smart phone 603 and inputs a tip amount. In step 6, the scanned code (or more particularly the identifier obtained from processing the scanned displayable code) as well as the tip amount are transmitted to server system 602. In some embodiments, the scanned code can be sent to server system 602 first to allow some information about the individual to be obtained for display to the user on smart phone 603. Then, the tip amount can be transmitted to server system 602” (Paragraph 42).  The examiner further notes that the system of Snider can clearly be cloud-based (See “the present invention can be hosted in a cloud environment”).  Moreover, the inputted information (i.e. captured information) from a servicing user is transmitted to a tipping user after that tipping user scans a printed QR code to initiate a query.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2015/0095195 issued to Want et al. on 02 April 2015.  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., methods to query via scanned codes).
WO 2016026432 issued to Yang et al. on 25 February 2016.  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., methods to query via scanned codes).
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 17, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168